Citation Nr: 1325380	
Decision Date: 08/09/13    Archive Date: 08/13/13

DOCKET NO.  09-08 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


A. Bordewyk, Associate Counsel





INTRODUCTION

The Veteran served on active duty for training from April 1991 to July 1991 and active duty from February 2003 to January 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which, in pertinent part, denied entitlement to service connection for major depressive disorder.

The Board remanded the claim in April 2012 for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the April 2012 remand, the Board requested, in part, that the Veteran be provided with a VA psychiatric examination in order to determine whether the Veteran had a current acquired psychiatric disability which was etiologically related to military service.  Regarding PTSD, the examiner was advised that if it was determined that the Veteran served in an area where he feared hostile military or terrorist activity, a stressor need not be verified and the examiner should opine as to whether the claimed stressor was adequate to support a diagnosis of PTSD, the stressor was consistent with the places, types, and circumstances of his service, and if his symptoms were related to the claimed stressor.  The examiner was also advised that the Veteran served as an infantryman who served in Kuwait from July 2003 to October 2003.  

In May 2013, a VA examiner found upon reviewing the claims file and examining the Veteran that his stressor, service during Operation Noble Eagle and Operation Enduring Freedom, met Criterion A and was related to his fear of hostile military or terrorist activity.  However, the examiner then stated that since there was not a specific traumatic event identified, the Veteran did not meet the criteria for PTSD.  The examiner also noted that the Veteran's private physician had diagnosed PTSD but stated that the private physician had not provided a rationale for that diagnosis.   

The opinion is inadequate for two reasons.  First, under the relevant regulations, as explained in the Board's April 2012 remand order, if it is determined that the Veteran served in an area where he feared hostile military or terrorist activity, a stressor, or a specific event, need not be verified.  In other words, his fear of hostile military activity alone could be sufficient to support a diagnosis of PTSD.  The examiner found that his service in during Operation Noble Eagle and Operation Enduring Freedom qualified as a stressor based on fear of hostile military activity.  Therefore, the remaining question is whether the Veteran's psychiatric symptoms meet the criteria for PTSD, given that a sufficient stressor has been identified, and if so, whether PTSD was incurred due to that stressor.

Second, the Board notes that the private physician who diagnosed PTSD included the Veteran's reports of his in-service experiences in Kuwait as a stressor supporting the diagnosis.  Therefore, a rationale for the diagnosis has been provided.  The question is whether the VA examiner agrees that the Veteran has PTSD based on his fear of hostile military activity during service, a stressor which is sufficient for VA disability benefits purposes.  

Therefore, clarification of these issues must be provided by the May 2013 VA examiner before the claim can be properly adjudicated.  If the same examiner is unavailable, a new VA examination and opinion must be obtained.  

The Board requests that this opportunity is taken to obtain records of ongoing VA treatment, including records created since September 2012, the last VA treatment of record.   

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain all outstanding VA medical records and associate them with the claims file or Virtual VA.  
All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Once the above development has been completed, forward the claims file, including this remand and any relevant records contained in the virtual file, to the examiner who conducted the May 2013 VA examination for clarification consistent with this remand.  If the same examiner is unavailable, the Veteran must be provided with a new VA examination with a qualified psychiatrist.  

The examiner should review the claims folder and note such review in the examination report or in an addendum.  

The examiner should provide an opinion as to whether the Veteran meets the criteria for a diagnosis of PTSD.  If not, the examiner should specify which of the criteria are not met.  If the Veteran does meet the PTSD criteria, the examiner should specify the stressors supporting the diagnosis and provide a detailed description of the stressors.

The examiner is advised that the Veteran has been found to have served in an area where he feared hostile military or terrorist activity, which is a stressor sufficient to establish service connection for PTSD.  The examiner must specifically opine whether the Veteran has PTSD as a result of his fear of hostile military activity experienced during his service in Kuwait.  A specific event need not be verified in order for service connection to be granted for PTSD.   

The examiner should provide a rationale for each of the opinions that takes into account the Veteran's reports of injuries, stressors, and symptoms.

3.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



